Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the original filing of 5-30-2022. Claims 1-12 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being 

unpatentable over Clements (10275098 B1) in view of McNelley et al. (“McNelley” 20180176506 A1) and Dietz et al. (“Dietz” 20080291156 A1).  


Claim 1: Clements discloses a hologram touch display device, comprising: a space projector configured to project a keypad hologram having a plurality of key buttons in air (Figure 3, Column 14, Lines 33-62);
a touch recognition part configured to emit light to the keypad hologram, receive the light reflected by a touch gesture of a user at the keypad hologram to detect a touch position of the user with respect to the keypad hologram, and determine keypad touch information of the user according to the touch position (Figure 3, Column 8, Lines 44-55, Column 9, Lines 7-20, Column 14, Lines 33-62 and Column 16, Lines 1-7; mid-air recognition and haptic touch system captures touch input of hologram, system further utilizes a broken light stream to determine input);
 
a touch controller configured to perform control such that an external device connected over a network operates on the basis of the keypad touch information (Column 22, Lines 23-31; communicates with different systems through hologram); 
and a housing for arranging the space projector, the touch recognition part, and the touch controller, wherein the housing comprises: a main panel for arranging the space projector, the touch recognition part, and the touch controller inside (Figure 3-4, Column 7, Lines 47-57, Column 14, Lines 33-62, Column 22, Lines 21-28; projection, input recognition and control panel);
 
Clements may not explicitly disclose a dark panel provided inside the main panel to keep an inside of the main panel in a darkroom condition;
McNelly is provided because it discloses a hologram system which displays the projection utilizing a dark panel (Paragraph 332). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement making the system capable of utilizing a dark panel for projection of Clements. One would have been motivated to provide the capability for enhanced contrast which improves hologram presentation.  
 Clements also may not explicitly disclose and a reflective panel provided at one side of the main panel to reflect and show the keypad hologram to the user, wherein one surface of the panel is provided in a shape of a gable protruding in a direction opposite to a direction of the reflective panel. Dietz is provided because it discloses a hologram system and within the system provides a reflective area and a part of the panel in concave/gable shape (Figure 1 and abstract).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine prior art elements according to known methods to yield predictable results in Clements. One would have been motivated to provide the functionality because it provides a method that effectively displays a element for improved hologram presentation.  
Claim 2: Clements, McNelly and Dietz disclose a hologram touch display device of claim 1, wherein the space projector is configured to project the keypad hologram to a first region pre-defined on the basis of a 3D coordinate system (Clements: Figure 3:304 Column 14, Lines 56-62; defined keyboard area).  

Claim 3: Clements, McNelly and Dietz disclose a hologram touch display device of hologram touch display device of claim 2, wherein the touch recognition part is configured to determine the keypad touch information by detecting the touch position based on the touch gesture of the user within a second region pre-defined on the basis of the 3D coordinate system corresponding to the plurality of key buttons (Clements: Figure 3:304 Column 14, Lines 56-62, Column 15, Lines 37-41 and Column 20, Lines 51-67; defined keyboard area with predetermined input areas).   

Claim 4: Clements, McNelly and Dietz disclose a hologram touch display device of hologram touch display device of claim 3, wherein when the user's hand moves in a first direction toward the keypad hologram to make a first touch gesture at a particular point within the second region and moves in a second direction opposite to the first direction to make a second touch gesture at the particular point, the touch recognition part is configured to detect the key button corresponding to the particular point as the touch position of the user and determine the keypad touch information, and the touch controller is configured to control the space projector such that the key button corresponding to the particular point determined as the keypad touch information is displayed in an emphasized manner (Clements: Column 4, Lines 15-22, Column 20, Lines 51-67, Column 22, Lines 15-33 and Column 27, Lines 33-37; user provides gestures throughout points of the hologram and buttons emphasized based on input).
 
Claim 5: Clements, McNelly and Dietz disclose a hologram touch display device of hologram touch display device of claim 1, wherein the touch recognition part comprises: a light-emitting module configured to emit incident light perpendicular to the keypad hologram; a light-receiving module configured to receive reflected light reflecting off the keypad hologram by the touch gesture of the user; and an operation module configured to detect the touch position of the user on the basis of the incident light and the reflected light, and compute the keypad touch information (Clements: Figures 2, 11 and Column 8, Lines 44-55, Column 9, Lines 8-20, Column 13, Lines 46-52; beam broken and light reflection). 
 
Claim 6: Clements, McNelly and Dietz disclose a hologram touch display device of hologram touch display device of claim 5, wherein the touch recognition part comprises: the light-emitting module comprising a plurality of light emitters, and the light- receiving module comprising a plurality of light receivers; and a sensor array in which unit sensor modules each composed of one of the light emitters and one of the light receivers are arranged corresponding to the plurality of key buttons (Clements: Figure 2, 11 and Column 9, Lines 8-20, Column 13, Lines 46-52; beam broken and light reflection). 
  
Claim 7: Clements, McNelly and Dietz disclose a hologram touch display device of hologram touch display device of claim 1, further comprising a touch communication part configured to communicate with the external device (Clements: Column 22, Lines 23-31; communicates with different systems through hologram).  

Claim 8: Clements, McNelly and Dietz disclose a hologram touch display device of hologram touch display device of claim 7, wherein the touch controller is configured to generate a control signal according to the keypad touch information and transmit the control signal to the external device through the touch communication part (Clements: Column 22, Lines 23-31; communicates with different systems through hologram). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clements (10275098 B1).
 
Claim 9: Clements discloses a hologram touch display device of hologram touch gesture control method, comprising: projecting a keypad hologram having a plurality of key buttons in air to a first region pre-defined on the basis of a 3D coordinate system Figure 3:304 Column 14, Lines 56-62; defined keyboard area;
determining a touch gesture of a user at the key button within a second region pre-defined on the basis of the 3D coordinate system (Figure 3, Column 8, Lines 44-55, Column 9, Lines 7-20, Column 14, Lines 33-62 and Column 16, Lines 1-7; mid-air recognition and haptic touch system captures touch input of hologram, system further utilizes a broken light stream to determine input);
and operating an external device connected over a network, on the basis of the touch gesture at the key button, wherein the determining of the touch gesture comprises determining, as a touch position of the user (Column 22, Lines 23-31; communicates with different systems through hologram), 
a particular point at which the user's finger moves back and forth with respect to a virtual plane on which the keypad hologram is created and touches the virtual plane twice when the user's hand moves in a first direction toward the keypad hologram to make a first touch gesture at the particular point within the second region and moves in a second direction opposite to the first direction to make a second touch gesture at the particular point (Column 3, Lines 40-47, Column 4, Lines 15-22, Column 20, Lines 51-67, Column 25, Lines 8-20, 47-53 and Column 27, Lines 33-37; user provides gestures such a pinch which is recognized as two touches and further movement in another direction for manipulation of hologram as a second touch).
  
Claim 10: Clements discloses a hologram touch display device of hologram touch gesture control method of claim 9, further comprising projecting the keypad hologram to the first region by emphasizing the key button corresponding to the particular point according to the touch position detected (Clements: Column 4, Lines 15-22 and Column 22, Lines 15-33; buttons emphasis changed based on input).
  
Claim 11: Clements discloses a hologram touch display device of hologram touch gesture control method of claim 9, wherein the determining of the touch gesture comprises: emitting incident light perpendicular to the keypad hologram; receiving reflected light reflecting off the keypad hologram by the touch gesture of the user; and detecting the touch position of the user on the basis of the incident light and the reflected light, and determining the touch gesture of the user at the key button (Clements: Column 9, Lines 8-20, Column 10, Lines 40-48; beam broken and light reflection). 
 
Claim 12: Clements discloses a hologram touch display device of hologram touch gesture control method of claim 9, further comprising reporting information related to operation of the external device to the user through a notification sound when a control signal in response to the touch gesture at the key button is generated to operate the external device (Clements: Column 21, Lines 23-41 and Column 22, Lines 15-33; sound provides notification).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

9501810 B2 Figure 6

6031519 Figure 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        11-30-2022